Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 7/13/22 has been entered. Claims 1 and 4-15 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 and 12-15 depend upon claim 3 which has been cancelled. Applicant should amend these claims to depend on a currently pending claim.

Claim 5 recites the limitation "the first part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the integration elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "composite material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "material" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the remainder" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "composite material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the remainder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "thermoset material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "composite material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the integration elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "composite material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the integration elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "composite material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the integration elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the remainder" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (EP 2881238) in view of Kok (US 2017/0320242).
Regarding claim 1, Fisher teaches providing the first part (thermoplastic) (figure 6 #22), placing the first part in a tool (paragraph 16), applying an in-situ consolidation process, such that integration layers comprising tapes of thermoplastic material (#36, figure 6) are laid on thermoplastic plies of the first part and integration of the first part with the integration layers is obtained, the integration layers being first layers of the second part, wherein the applied in-situ consolidation process (paragraph 20) comprises the following sub-steps: melting each tape by a heat source (90), and welding to a layer below, compressing the tapes and layers by a roller (88), and cooling down the tapes and layers below a melting temperature of thermoplastic (which would be done by the ambient atmosphere), laying a remainder of the second part (the portion of the part 36 yet to be applied to the heat source and roller as seen in figure 6), and curing or consolidating the remainder of the second part (applying the heat source and roller pressure to the portion of part 36 yet to be applied) (paragraph 21). Fisher teaches that the second part is a thermoplastic component (paragraph 13). Fisher also teaches that it is known for tape layup techniques to use thermoset polymers (paragraph 1).
Kok teaches that the molded bodies can contain thermosetting materials (paragraph 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Fisher such that the second part contains a thermosetting material as taught by Kok as doing such increase stability of the product (paragraph 3). It would have been obvious to one of ordinary skill in include a thermosetting material in any part where it was desired to increase stability. This is a duplication/rearrangement of parts and would not produce any new or unexpected results. It is further noted that the second part is wholly constructed before being placed on the first part and therefore would be integrated before curing. 

Regarding claims 4 and 7, the teachings of Fisher are disclosed above.
	Fisher does not teach that second part contains metal.
	Kok teaches that a first part (figure 2 #10) is combined with a second part (30), melted with a heat source (100) and consolidated with a roller (40). The layers would be cooled by the ambient atmosphere and the remainder of the second part would be laid and consolidated. Kok further teaches that the components can be composed of metal (paragraph 19).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Fisher such that the components contain metal as taught by Kok as doing such would provide strength to the material and aid in the joining process (paragraph 19). It further would have been obvious to one of ordinary skill in the art to provide metal to either component in order to achieve these positive qualities and this would provide no new or unexpected results. 

Regarding claim 6, the teachings of Fisher are disclosed above.
Fisher does not teach that the first part can contain thermosetting material.
Kok teaches that the components can be thermoplastic or thermosetting material (paragraph 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Fisher such that the components can contain thermosetting materials as taught by Kok as doing such would increase stability of the product (paragraph 3). It would have been obvious to one of ordinary skill in the art to combine thermosetting materials with thermoplastic materials in order to increase stability as this combination is known in the art and would not produce any new or unexpected results. 

Regarding claim 8, the teachings of Fisher and Kok are disclosed above. Fisher teaches that the first part is a frame or rib or stringer or beam or stiffener (paragraphs 13-16).

	Regarding claim 9, the teachings of Fisher and Kok are disclosed above. Fisher teaches that the second part is a skin (as seen in figure 6).

	Regarding claim 10, the teachings of Fisher and Kok are disclosed above. Fisher teaches that the integration layers (the second part) are laid out on planes (as seen in figure 6).

	Regarding claim 11, the teachings of Fisher and Kok are disclosed above. Fisher teaches that the second part (integration layers) are laid out with an automatic placement machine (68) and consolidated during the consolidation process (paragraphs 20-21).

Regarding claim 12, the teachings of Fisher and Kok are disclosed above. Fisher also teaches that the second part is laid by automated fiber placement using an automated laying machine (paragraphs 20-21).


Claims 5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (EP 2881238) in view of Kok (US 2017/0320242) and in further view of Schmid (US 2012/0285604).
Regarding claims 5 and 13, the teachings of Fisher and Kok are disclosed above.
The references do not teach an integration element of structural adhesive bonding.
Schmid teaches an adhesive agent (14) on a second part that would be an element of structural adhesive bonding.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Fisher and Kok such that an adhesive was part of the second part as taught by Schmid as doing such would aid in the bonding of the components (paragraph 12). It would therefore be obvious to one of ordinary skill in the art to include this component at any location where it was desired to improve adhesion properties. This is a rearrangement/duplication of steps and would not produce any new or unexpected results.

Regarding claims 5 and 14, the teachings of Fisher and Kok are disclosed above.
The references do not teach an integration element that comprises surface preparation.
Schmid teaches a functional coating (paragraph 14) that is prepared on the surface of the second part and therefore would be considered surface preparation.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Fisher and Kok such that a prepared functional coating was part of the second part as taught by Schmid as doing such would improve the adhesion between the components (paragraph 7). It would therefore be obvious to one of ordinary skill in the art to include this component at any location where it was desired to improve adhesion properties. This is a rearrangement/duplication of steps and would not produce any new or unexpected results.

Regarding claims 5 and 15, the teachings of Fisher and Kok are disclosed above.
The references do not teach an integration element that comprises a material with the claimed processing temperatures.
Schmid teaches a functional coating (paragraph 14) that is prepared on the surface of the second part and therefore would be considered surface preparation. Schmid teaches an adhesive agent (14) on a second part that would be an element of structural adhesive bonding.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Fisher and Kok such that an adhesive was part of the second part as taught by Schmid as doing such would aid in the bonding of the components (paragraph 12). It would therefore be obvious to one of ordinary skill in the art to include this component at any location where it was desired to improve adhesion properties. This is a rearrangement/duplication of steps and would not produce any new or unexpected results. At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Fisher and Kok such that a prepared functional coating was part of the second part as taught by Schmid as doing such would improve the adhesion between the components (paragraph 7). It would have been obvious to one of ordinary skill in the art to find a component with the desired processing temperatures in order to decrease the cost and increase the efficiency of the process. This would not produce any new or unexpected results.


Response to Arguments
Applicant's arguments filed 7/13/22 have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 of the Remarks that the references do not teach that a thermoplastic part is a hybrid part with integration layers of a thermoplastic material and the remainder is a thermoset material.
In response to applicant’s argument, it is noted that Fisher teaches that a part comprises thermoplastic material (paragraph 13). It is further noted that Kok is used to teach that the part can contain thermosetting materials (paragraph 3) and doing so increases stability of the product. It would have been obvious to one of ordinary skill in include a thermosetting material in any part where it was desired to increase stability. This is a duplication/rearrangement of parts and would not produce any new or unexpected results. It is further noted that the second part is wholly constructed before being placed on the first part and therefore would be integrated before curing. Therefore the combination of the part from Fisher and the part from Kok would contain both thermoplastic and thermoset materials and would read upon the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             



/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748